ADB

Initial Poverty and Social Analysis

October 2019

VIE: Gulf Solar Power Project

This document is being disclosed to the public in accordance with ADB's Access to Information
Policy.

Asian Development Bank
ABBREVIATIONS
ADB - Asian Development Bank

NOTE
(i) In this report, "$" refers to United States dollars.

In preparing any country program or strategy, financing any project, or by making any designation
of or reference to a particular territory or geographic area in this document, the Asian
Development Bank does not intend to make any judgments as to the legal or other status of any

territory or area.
INITIAL POVERTY AND SOCIAL ANALYSIS

Country: Vietnam Project Title: | Gulf Solar Power Project
Lending/Financing | Project Loan Department/ | Private Sector Operations Department
Modality: Division: Infrastructure Finance Division 2

. POVERTY IMPACT AND SOCIAL DIMENSIONS

A. Links to the National Poverty Reduction Strategy and Country Partnership Strategy

The project is consistent with ADB's Strategy 2030 which outlines seven operational priorities to address the
development challenges in Asia and the Pacific. The project supports two of those priorities: (i) addressing
remaining poverty and reducing inequality, and (ii) tackling climate change, building climate and disaster resilience,
and enhancing environment sustainability. The project also supports Strategy 2030 objectives to expand the role
of private sector operations and mobilize additional resources on top of ADB’s own financing.

The energy sector has been a priority for ADB’s Viet Nam country program. Since 1994, ADB has provided 16
sovereign loans for a total $2.6 billion, three non-sovereign loans for a total of $250 million, and 43 technical
assistance projects and grants for a total $37.6 million to the energy sector. ADB’s country partnership strategy for
Viet Nam, 2016-2020 aims to foster inclusive and environmentally sustainable growth. The project is aligned with
two of the three pillars of the strategy: (i) increasing the inclusiveness of infrastructure and service delivery and (ii)
improving environmental sustainability and climate change response. Under the strategy, ADB will increase the
focus on renewable energy, including through public-private partnerships (PPP), to promote sustainable growth.
The project is also aligned with Viet Nam’s commitments to the United Nations Framework Convention on Climate
Change targeting a reduction in GHG emissions of between 8-25% by 2030.

B. Poverty Targeting:

General Intervention LJIndividual or Household (TI-H) []Geographic (TI-G) [JNon-Income MDGs (TI-M1, M2,
etc.)

The project will contribute to meeting the energy needs and demands of Viet Nam, thereby contributing to economic
growth and reducing poverty and socioeconomic disparities. The project will support other efforts at poverty
reduction through increased productivity, enhanced job creation, and allied opportunities such as small-scale
manufacturing and non-farm rural jobs. The project will directly and indirectly contribute to poverty reduction in
these areas through the creation of temporary and permanent employment, and increased availability of electricity,
which will enhance growth and sustainability in agriculture and other sectors.

C. Poverty and Social Analysis

1. Key issues and potential beneficiaries. The project will contribute to meeting the energy needs and thereby
contribute to economic growth and help reduce socioeconomic disparities. The project will support other efforts at
poverty reduction through job creation and increased industrial as well as manufacturing opportunities. The project
will directly and indirectly contribute to poverty reduction through the creation of temporary and permanent
employment and increased access to markets and other networks.

Potential project beneficiaries include farmers, small businesses, microenterprises, and industrial firms. Electricity
supplied to Vietnam's power grid will increase the availability and reliability of power (in this case clean energy),
thereby increasing industrial and agricultural productivity. Electricity sold directly to industrial firms will increase
manufacturing and industrial output, which will increase employment, skills development, and the employability of
the workforce. Adding new, reliable capacity to the power grid will also expand and increase access to power in
remote rural areas, thereby promoting socioeconomic development and increasing access to improved
infrastructure and services.

2. Impact channels and expected systemic changes. The project represents an important addition to ADB's
portfolio of projects in Vietnam's power sector, with the development objective of addressing the country’s energy
shortage and helping the country meet its renewable energy targets. The project will (i) provide beneficiaries with
access to better, more affordable services; and (ii) provide beneficiaries with the opportunity to increase their
incomes and improve their livelihoods. In the longer term, the project will contribute to (i) providing a renewable
power supply source for businesses and communities and (ii) create demonstration effect in the renewable energy
space in the country.

3. Focus of (and resources allocated in) the due diligence. ADB team and experienced external experts conducted
due diligence on company's operations to understand the environmental and social impacts of the project. The
external experts were engaged to conduct a corporate audit on the company’s existing environment and social
policy, procedures, and operations. The audit identified corrective actions required to ensure adequacy and
compliance of the procedures and operations to the ADB SPS and other social requirements, including labor and
gender aspects.

4. Specific analysis for policy-based lending. Not applicable.
ll. GENDER AND DEVELOPMENT

1. What are the key gender issues in the sector/subsector that are likely to be relevant to this project or program?
Electricity generated will be sold into the grid or to the industrial estates and users. Consequently, direct benefits
to women cannot be attributed to the project, or quantified. However, electricity generated will improve the overall
access to and availability of power, especially in rural and less-developed areas. This is likely to have an indirect
impact in terms of participation by and productivity levels of women, especially in non-agricultural activities and
sectors. In addition, access to electricity will indirectly lead to better access to infrastructure and services, thereby
improving their overall development status. During due diligence, gender assessment of the borrower's human
resource and corporate social responsibility approaches was conducted. Given that the project is an already
completed solar project which have low staffing requirements, no gender elements for this transaction is pursued.
However, the borrower has agreed to continue to explore and implement relevant gender measures such as better
working conditions and workplace environment for female staff.

2. Does the proposed project or program have the potential to contribute to the promotion of gender equity and/or
empowerment of women by providing women’s access to and use of opportunities, services, resources, assets,
and participation in decision making?

Yes [INo

o

. Could the proposed project have an adverse impact on women and/or girls or widen gender inequality?
Yes No The project will benefit women through increase in employment opportunities and better
facilities for women staff.

S

. Indicate the intended gender mainstreaming category:
GEN (gender equity) EGM (effective gender mainstreaming)
SGE (some gender elements) [x] NGE (no gender elements.
Il, ARTICIPATION AND EMPOWERMENT

1. Who are the main stakeholders of the project, including beneficiaries and negatively affected people? Identify
how they will participate in the project design.

The company has been proactive in its engagement with different stakeholders including local communities. These
engagements include (i) meetings with community/village representatives and other community members in the
area; (ii) liaising with local government and regulatory authorities; (iii) carrying out community consultations during
project planning and development; (iv) resolving any community and/or stakeholder grievances and concerns
linked to project development; and (v) receiving general feedback on company operations.

2. How can the project contribute (in a systemic way) to engaging and empowering stakeholders and beneficiaries,
particularly, the poor, vulnerable and excluded groups? What issues in the project design require participation of
the poor and excluded? The company will incorporate in its environmental and social management system the
periodic process of engagement with various stakeholders including nearby communities. Documentation of these
engagement activities will be carried out.

3. What are the key, active, and relevant civil society organizations in the project area? What is the level of civil
society organization participation in the project design?

LEX] Information generation and sharing Consultation Collaboration Partnership

Due diligence for the project found no adverse media regarding civil society opposition to the project or the
company. The company engages with different Non-Governmental/Civil Society and Community based
organizations for planning and implementation of its community development plans/projects.

4. Are there issues during project design for which participation of the poor and excluded is important? What are
they and how shall they be addressed? Yes KK No

IV. _ SOCIAL SAFEGUARDS

A. Involuntary Resettlement Category A B Bic FI

1. Does the project have the potential to involve involuntary land acquisition resulting in physical and economic
displacement? Yes No

The project is in an industrial park and has obtained land use rights certificate for 69.508 hectares of land. This
land (including the land for the whole of the industrial park) was acquired in 2008 and has been leased to the
industrial state in 2012. The transmission line linking the project to the nearest sub-station is located within the

industrial park and along the right of way of the internal roads within the park. Hence, no involuntary resettlement
issues are envisaged for the project

2. What action plan is required to address involuntary resettlement as part of the PPTA or due diligence process?
Resettlement plan Resettlement framework Social impact matrix

Environmental and social management system arrangement XX None

B. Indigenous Peoples Category [_] A B MIC FI

1. Does the proposed project have the potential to directly or indirectly affect the dignity, human rights, livelihood
systems, or culture of indigenous peoples? Yes XI No

The project and its associated facilities are not located on IP lands/area and no impacts on indigenous people are
envisaged.

2. Does it affect the territories or natural and cultural resources indigenous peoples own, use, occupy, or claim, as
their ancestral domain? Yes I No

3. Will the project require broad community support of affected indigenous communities? Yes BJ No.
4. What action plan is required to address risks to indigenous peoples as part of the PPTA or due diligence
process?
Indigenous peoples plan Indigenous peoples planning framework Social Impact matrix
Environmental and social management system arrangement KI None

Vv. OTHER SOCIAL ISSUES AND RISKS
. What other social issues and risks should be considered in the project design?
& Creating decent jobs and employment LX] Adhering to core labor standards Labor retrenchment
Spread of communicable diseases, including HIV/AIDS Increase in human trafficking Affordability
Increase in unplanned migration Increase in vulnerability to natural disasters Creating political
instability
Creating internal social conflicts Others, please specify

2. How are these additional social issues and risks going to be addressed in the project design? The company
and their contractors will comply with national labor laws and, pursuant to ADB's Social Protection Strategy
(2001), will take measures to comply with internationally recognized core labor standards.

Vi. PPTA OR DUE DILIGENCE RESOURCE REQUIREMENT

1. Do the terms of reference for the PPTA (or other due diligence) contain key information needed to be gathered
during PPTA or due diligence process to better analyze (i) poverty and social impact; (ii) gender impact,
(iii) participation dimensions; (iv) social safeguards; and (v) other social risks. Are the relevant specialists identified?
Yes No The terms of reference of the external expert who carried out the environment and social
audit report covered environment and social safeguards issues and other social dimensions including labor and
gender.

2. What resources (e.g., consultants, survey budget, and workshop) are allocated for conducting poverty, social
and/or gender analysis, and participation plan during the PPTA or due diligence? An external expert was engaged
to carry out environment and social audit of the company and its existing operations. ADB team also participated
in the due diligence mission.

